BREITENSTEIN, Circuit Judge
(concurring in result).
The plain language of the Oklahoma probate decree is that the pertinent property was distributed to the widow in trust. If that judicial act of distribution is nullified by construction, then there is a denial of the force and effect of the decree which can only amount to an impermissible collateral attack. As the Oklahoma court has determined that there is a trust, the Oklahoma statute, 60 O.S. § 175.24, confers the authority to lease and the only problem is the validity of the lease beyond the life estate. While the provisions of the statute are not entirely free from doubt, I think it was the intent to permit a lease such as the Sohio lease even though the term extends beyond the estate of the trustee. This disposes of the appellants’ claims and requires the affirmation of the judgment.